Cobb, J.
The evidence in this case was conflicting on many of the material points in issue, but there was evidence to support the finding in favor of the plaintiff. The case upon the question of liability is absolutely controlled by the decision in *780Central Railroad Co. v. Robertson, 95 Ca. 430. The charges complained of were substantially in accord with the law there laid down. There was no error in failing to charge the law in reference to apportioning the damages according to the respective negligence of the parties, there being no request, written or otherwise, to charge on this subject, and it distinctly appearing from the certificate of the judge to the motion for a new trial that no such point was insisted on at the trial. The principles of law stated in the first headnote were well settled. There could be no question as to the applicability of those principles to the facts of this case. The evidence, though conflicting, was amply sufficient to support the verdict. The hope of a reversal under such circumstances could not have been for a moment entertained by one even of the most sanguine temperament. The conclusion that the case was brought here for delay only is irresistible, and damages are accordingly awarded. Purity Ice Works v. Rountree, 104 Ga. 677; Bailey v. Wilner, 107 Ga. 364; Collins v. Mobile Co., 108 Ga. 752.

Judgment affirmed, with damages.


All concurring, except Fish, J., absent.